DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “A device for UV and low temperature treatment for increasing a functional material content in a plant…” restates information found in the title. Correction is required. See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Reference #410, [59], has been used to reference “pillar” and “light emitting portion”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over KOO; Jong Hyeon et al. (US 20140225003 A1.; hereinafter Koo) in view of MORIMOTO, SHIGEO et al. (JP 2008000132 A; hereinafter Morimoto) further in view of Martin; David W. et al. (US 20160029578 A1 hereinafter Martin).
Regarding claim 1 Koo teaches:
A work table including an upper plate elevated from a floor. (See Fig. 1 #20, 21); [0042] the ginseng cultivation bed 20 may include: an internal space that stores a nutrient solution and through which the nutrient solution moves; and an upper plate (not shown) on which ginseng is planted/supported. In addition, in the case of hydroponic cultivation, the ginseng cultivation space 21 may correspond to the upper plate of the ginseng cultivation unit.
A cultivation portion including a cultivation bed disposed on the upper plate. (See Fig. 1 #21); [0042] 
A light emitting portion. (See Fig. 1 #14); [0038]
A pillar disposed to intersect a side surface of the work table to be adjustable in height and crossing the cultivation bed. (See Fig. 1 #11, 11A, 12); [0039] the guide rail 11 may extend along the length direction of the ginseng cultivation space 21, which is longer than the width direction. However, when it is difficult to distinguish the length direction from the width direction, any one direction may be determined to be the length direction, and the guide rail 11 may be disposed along the determined length direction. Although one guide rail 11 is shown, according to some embodiments, multiple guide rails 11 may be provided.
A UV light source disposed in the pillar. (See Fig. 2 #13, 14); [0038] an arm unit 13, and a UV radiation unit 14. The ginseng cultivation apparatus is configured to radiate UV light at least once onto ginseng cultivated in a ginseng cultivation space 21 of a ginseng cultivation bed 20.
A power generator. [0080] 
A bracket configured to adjust the location of the light emitting portion with respect to the side surface of the work table. (See Fig. 4 #12); [0044]
Koo does not teach:
An accommodation hole to accommodate soil or culturing solution therein.
A flow tube disposed in the soil or culturing solution and configured to supply or drain water to and from the accommodation hole
A supply portion including a circular pump
A power generator comprising a servo motor disposed below the work table
Morimoto teaches:
An accommodation hole to accommodate soil or culturing solution therein. (See Fig. 1 #13, 14); [0014]. A pipe 13 connected to 10 via a supply pipe 17 and a recirculation pipe 18 and connected to a circulation liquid outlet 9 serves as an outward path for the circulation liquid, and a pipe 14 connected to the recirculation port 10 is for circulation. It is the return route of the liquid.
A flow tube disposed in the soil or culturing solution and configured to supply or drain water to and from the accommodation hole. (See Fig. 1 #6); [0016] A temperature control hose 6 is placed on the seedling 5 in a state where the outward path is close to the plant seedling 4, and 20 cuts of the heat insulating member 12 for heat insulation in the portion of the seedling 4 close to the plant are cut out to feed the circulating liquid. A cold / heat supply port 19 is formed in which the pipe 13 connected to the outlet 9 is exposed.
A supply portion including a circular pump, the supply portion being configured to circulate water in the flow tube. (See Fig. 1 #7); [0017] Next, the temperature control hose 6 and the liquid circulation device 7 are connected by the feed pipe 17 and the recirculation pipe 18, so that the circulation liquid can be circulated between the temperature control hose 6 and the liquid circulation device 7.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cultivation bed of Koo to incorporate the teachings of Morimoto in order to gain the advantages of more precisely controlling the growth of the plant [0008] of Morimoto.
Martin teaches:
A servo motor to adjust a location of the light emitting portion. [0062] Servo motors or a similar means can be utilized to move the plurality of growing panels 4 and the plurality of lighting fixtures 3 about the plurality of guides 19 of the grow system support structure 17.
It would have been obvious to one of ordinary skill within the art at the time of filing to make the motor of Koo as modified by Morimoto, a servo motor, as taught by Martin, in order to gain the advantages of more precise movement control since a simple substitution of one known element for another would obtain predictable results and determining the location for the motor involves only routine skill in the art.
Regarding claim 8 Koo, in view of Morimoto, in view of Martin, discloses all of the limitations of claim 1. Koo in view of Martin does not teach. However, Morimoto further teaches:
The circulation pump of the supply portion is configured to supply water supplied from an exterior to the cultivation bed and discharge water subjected to heat exchange while flowing through the cultivation; and the supply portion further comprises a cooler configured to lower the temperature of the water supplied from the circulation pump. (See Fig. 1 #6-10); [0013]
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cultivation bed of Koo, as modified by Martin, to incorporate the teachings of Morimoto in order to gain the advantages of more precisely controlling the growth of the plant [0008] of Morimoto.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koo, in view of Morimoto, in view of Martin, further in view of OKANO, YOSHITAKE et al. (JP 10178927 A; hereinafter Okano) .
Regarding claim 8 Koo, in view of Morimoto, in view of Martin, discloses all of the limitations of claim 1. Koo in view of Morimoto and Martin does not teach. However, Okano teaches:
The device for UV and low temperature according to claim 1, wherein the cultivation portion further comprises a reflection portion covering an upper portion of the cultivation bed, the reflection portion comprising: a shielding layer configured to maintain the temperature in the cultivation bed; and a reflective layer formed on the shielding layer to reflect UV light emitted from the light emitting portion. (See Fig. 1 #31, 32); [0018] The reflective sheet 32 is laid so as to be superimposed on both end portions of the coating sheet 31 so as to cover the outside from the upper surface of the block body 21 of the base portion 2 and hang down.
It would have been obvious to one of ordinary skill within the art at the time of filing to modify the cultivation bed of Koo, as modified by Martin and Morimoto, to incorporate the teachings of Okano in order to gain the advantages of more uniform irradiation of the plants [0013] of Okano.

Allowable Subject Matter
Claims 2 and 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY LOWERY whose telephone number is (571)270-3228.  The examiner can normally be reached on M-F 7 am-4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/BRITTANY A LOWERY/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644